Citation Nr: 0707020	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative impingement of the left shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's postoperative impingement of the left shoulder 
is characterized by x-ray evidence of arthritis, abduction 
limited to 150 degrees, and no evidence of nonunion or 
current dislocation of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative impingement of the left shoulder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5200-5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VCAA notice was provided in December 
2003, prior to the September 2004 rating decision.  This 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  In this case, all identified 
medical and evidentiary records relevant to the issue on 
appeal have been requested or obtained.  Therefore, there are 
no outstanding records to obtain.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation is 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's postoperative impingement of the left shoulder 
is rated 10 percent disabled under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5203 (2006).  The veteran's 
particular disability is not listed on the Rating Schedule, 
and the RO assigned Diagnostic Code 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2006).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5203, 
impairment of the clavicle or scapula.

Under DC 5203, a 10 percent rating is assigned to the minor 
(non-dominant) shoulder when there is malunion of the 
clavicle or scapula or where there is nonunion of the 
clavicle or scapula without loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  A 20 percent rating is 
assigned when there is nonunion of the clavicle or scapula 
with loose movement or when there is dislocation of the 
clavicle or scapula.

In July 2004, the veteran underwent VA examination.  He was 
noted to be right-handed.  He had an original left shoulder 
dislocation in 1976.  He had recurrent dislocations after 
that.  He underwent surgery in September 1993.  Since then, 
his shoulder had been stable and had not dislocated.  The 
veteran reported doing well for many years, except for some 
weakness.

Recently, the veteran noticed popping in his shoulder and 
pain with certain movements.  He especially experienced pain 
with elevation of the arm.  This was worse if he attempted to 
lift more than twelve pounds.  The veteran's employment 
required him to carry jugs of water.  He could carry one 
gallon jug with his left hand but two gallon jugs caused an 
increase in shoulder pain.  He had no increased limitations 
with repetitive activity.  He had no incapacitating episodes 
of shoulder pain.  The veteran indicated that daily 
activities also bothered his shoulder.  He had pain if he 
elevated the left arm to put on a shirt.  He was able to 
perform household chores.  He took no medication and used no 
splints, braces, or assistive devices.

On examination, there was no tenderness even to deep 
palpation throughout the shoulder.  The cross-arm test was 
negative.  The impingement test was negative.  Passive range 
of motion was abduction to 180 degrees, forward flexion to 
180 degrees, external rotation to 30 degrees, internal 
rotation to L3, and extension to 60 degrees.  Active range of 
motion was abduction to 150 degrees and forward flexion to 
170 degrees, at which point the veteran complained of pain 
and stinging in the shoulder.  External rotation was to 30 
degrees, internal rotation was to L3, and extension was to 45 
degrees.  Motor strength was 5/5 throughout the shoulder and 
rotator cuff muscles, except for 4/5 external rotation.  The 
examiner also noted that the veteran took care not to raise 
his left arm when he removed his shirt.

An x-ray report showed the veteran demonstrated post-surgical 
glenohumeral joint spaces that were slightly narrowed.  His 
shoulder was otherwise unremarkable.  The impression was 
impingement of the left shoulder with some popping and pain 
on overhead motion.  The examiner noted there were no 
recurrent dislocations.  The surgery in 1993 was completely 
successful in preventing recurrence.

August 2004 and January 2005 VA outpatient records show the 
veteran reported his shoulder had felt progressively worse 
over time.  He felt a clicking in his shoulder when he 
worked.  He had no pain or limitation of motion.

In August 2005, the veteran underwent VA examination.  He 
reported no current dislocations but had popping in the 
shoulder.  He had dull pain most of the time and occasional 
intermittent pains.  He had a notable decrease in his range 
of motion.  The veteran had no increased limitations with 
repetitive motion or flare-ups.  A recent x-ray report showed 
significant spurring of the acromioclavicular joint.

On examination, the veteran had some tenderness on palpation 
in the area of the glenoid process.  He had 170 degrees of 
flexion on the left.  Abduction was to 170 degrees.  He 
adducted on the left to 30 degrees.  The veteran had 30 
degrees of extension and 70 degrees of internal rotation.  
These ranges of motion were all completed without pain.  The 
veteran's grip was weaker on his left hand.  Resistive 
strength was also weaker on the left side.  On rotary motion, 
the veteran had clicking and crepitation.  The impression was 
recurrent dislocations of the left shoulder, surgical repair 
with Bankart procedure, decreased range of motion of the left 
shoulder, and degenerative arthritis of the acromioclavicular 
joint.

Based on this evidence, the Board finds that an increase to a 
20 percent disability evaluation is not warranted for the 
veteran's left shoulder under the criteria of Diagnostic Code 
5203.  Specifically, the veteran reports that he has had no 
dislocations since his surgery in 1993.  Therefore, even 
though the August 2005 VA examiner included an impression of 
recurrent dislocations of the left shoulder, the objective 
medical evidence shows that these dislocations no longer 
occur.  Since it is the veteran's current level of disability 
that is evaluated, the Board finds that an increase to a 20 
percent disability rating is not warranted based on these 
criteria.

In addition, none of the medical evidence of record shows the 
veteran's shoulder is characterized by nonunion of the left 
shoulder with loose movement.  Neither of these criteria is 
shown by any of the evidence of record.  Nor has the veteran 
contended that his left shoulder disability is characterized 
by either nonunion of the clavicle or scapula or by loose 
movement.  Therefore, an increase to a 20 percent disability 
evaluation is not warranted under the criteria of Diagnostic 
Code 5203.

Since the evidence of record shows a diagnosis of 
degenerative arthritis of the left shoulder based on x-ray 
evidence, the Board finds that 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006) may be applicable to the veteran's 
disability.  An increase to a 20 percent disability rating is 
not warranted under DC 5003 because there is no x-ray 
evidence of involvement of two or more major joints or minor 
joint groups with occasional incapacitating episodes.  First, 
only the veteran's left shoulder, one major joint, has been 
shown to have a diagnosis of arthritis.  In addition, there 
is no evidence of incapacitating episodes.  The July 2004 VA 
examination report showed specifically that the veteran did 
not suffer from incapacitating episodes.

However, Diagnostic Code 5003 also indicates that 
degenerative arthritis should be rated on the basis of 
limitation of motion of the specific joint involved.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006) provides that, 
for the minor arm, limitation of motion to shoulder level is 
rated 20 percent disabled.  During his July 2004 VA 
examination, the veteran could abduct his left shoulder to 
180 passively and 150 degrees actively.  During his August 
2005 VA examination, the veteran could abduct to 170 degrees 
on the left.  In order for his left shoulder disability to 
warrant an increase to a 20 percent disability evaluation 
under DC 5201, his abduction must be limited to no more than 
90 degrees.  None of the medical evidence of record 
demonstrates this level of limitation.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of some 
left shoulder pain.  However, even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca v. Brown, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
left shoulder.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected left shoulder disability are 
contemplated in the 10 percent rating assigned.  There is no 
indication that pain, fatigability, or incoordination, due to 
disability of the left shoulder, caused functional loss 
greater than that contemplated by the 10 percent evaluation 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

In addition, the Board has considered all other potentially 
applicable Diagnostic Codes.  However, the veteran has never 
been diagnosed with ankylosis of the scapulohumeral 
articulation or other impairment of the humerus.  Therefore, 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2006), are 
not for application.

The Board notes the veteran's contention that he underwent 
surgery in 1993, and, therefore, his disability evaluation 
should be increased.  A review of the claims file shows the 
veteran was afforded a temporary total evaluation of 100 
percent from September 2, 1993, to March 31, 1994, due to his 
left shoulder surgery.  While we acknowledge this surgery, 
the veteran initiated the present claim in April 2003, and it 
is the present level of disability that is at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Essentially, the 
evidence of record shows that the veteran's surgery was 
rehabilitative and successful, in that he no longer 
experiences dislocations of his left shoulder.  Therefore, an 
increased rating, based solely on the veteran's 1993 surgery, 
is not warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's postoperative impingement of the left shoulder, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for postoperative 
impingement of the left shoulder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


